Citation Nr: 0811838	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to service-connected mild flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision in which the RO denied the veteran's claim for 
service connection for a back disability.  In November 2004, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in February 2005, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) later that same 
month.

In May 2005, the veteran testified during a hearing before a 
Decision Review Officer at the RO; a transcript of that 
hearing is of record. 

A July 2005 supplemental SOC (SSOC) reflects the RO's 
continued the denial of service connection for a back 
disability, on a direct basis, and a November 2007 SSOC 
reflects the denial of a back disability (characterized as 
lumbosacral strain-myositis or lumbosacral degenerative disc 
disease (DDD)), to include as secondary to service-connected 
mild flat feet.

In February 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A back disability was not present in service, or for many 
years thereafter, and there is no medical evidence of a nexus 
between any such current disability and service.

3.  The only medical opinion on the question of whether there 
exists a medical relationship between a current back 
disability and service-connected mild flat feet weighs 
against the claim.


CONCLUSION OF LAW

The criteria for service connection for a back disability, to 
include as secondary to service-connected mild flat feet, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a back disability, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  A March 2006 
letter informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  The November 2007 SSOC set 
forth criteria for a secondary service connection claim.  
After issuance of each notice described above, and 
opportunity for the appellant to respond, the November 2007 
SSOC reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

In the present case, as noted below, the medical evidence of 
record does not substantiate a causal relationship between 
the veteran's service-connected mild flat feet and his back 
disabilities.  As such, no action is required to establish 
the "baseline level of severity" of his nonservice-
connected back disabilities, and the newly enacted provisions 
of 38 C.F.R. § 3.310(b) are not directly relevant to this 
case.  Accordingly, the veteran will not be prejudiced by 
Board action on this issue at the present time, 
notwithstanding that he has not been notified of the new 
provisions of 38 C.F.R. § 3.310(b) to date.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical 
records; as well as outpatient treatment records from the VA 
Medical Center (VAMC) in San Juan, Puerto Rico; and reports 
of VA examinations.  Also of record and considered in 
connection with the claim are the transcripts of the 
veteran's RO and Board hearings, as well as various written 
statements, by the veteran and his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



II.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

After a full review of the record, including the medical 
evidence, the veteran's hearing testimony and statements by 
the veteran and his representative, the Board finds that 
service connection for a back disability, to include as 
secondary to his service-connected mild flat feet, is not 
warranted.

Initially addressing the question of current disability, the 
Board notes that a  September 2006 VA examiner diagnosed 
cervical strain-myositis, lumbosacral strain-myositis, and 
lumbosacral DDD; the examiner also  noted that a laminectomy 
in the lumbosacral spinal area  had been performed in 1990, 
due to discogenic disease.  While this medical evidence 
supports a finding of current back disabilities, the claim 
must, nonetheless, be denied on the basis of medical nexus.

Contrary to the veteran's oral and written assertions, the 
medical evidence reflects no complaints, findings, or 
diagnosis pertaining to the back in service or for many years 
thereafter.  Service medical records include no mention of 
the veteran's back.  His spine and musculoskeletal system 
were noted to be normal in the report of the  June 1970 
separation examination.  

There also is no evidence of a back disability within the 
one-year presumptive period for arthritis, or for many years 
after service.  The report of a September 1970 VA examination 
shows no back complaints or diagnoses, and VA medical records 
dated from January 1971 to August 1972, and October 2003, 
reflect no back complaints.  Private medical treatment 
records dated from May 1991 to October 2004 show ruptured 
lumbar discs in May 1991.  A July 2000 magnetic resonance 
imaging (MRI) scan reveals DDD consistent with a left 
herniated disc at L5-S1 and a central and right sided 
herniated disc at L4-L5.  An August 2002 private hospital 
record notes the veteran's right total hip arthroplasty.

Thus, the medical evidence documents the first  reference to 
and treatment for  back problems approximately 20 years after 
his separation from service.  The Board further notes that 
there is no competent evidence whatsoever even suggesting 
that there is a medical nexus between any current back 
disability-to include degenerative changes-and either 
service or service-connected disability..  

In an October 2004 written statement,  D.K.M., M.D., one of 
the veteran's private physician's, opined that the veteran's 
osteoarthritis in his right hip could have been caused by 
previous trauma, such as jumping from a helicopter during 
service; however, this speculative opinion does not address a 
current back disability.  Moreover, while the veteran 
testified that a doctor once told him his back hurt because 
of his flat feet, he also testified that a doctor had told 
him that there was insufficient information in the records 
for him  to opine whether an in-service injury was the cause 
of the veteran's back disabilities .  See hearing  
transcript, p. 4.  While, even if true, the doctor's comments 
fall short of establishing a medical nexus in this case, the 
Board notes, in any event , that the veteran's assertions of 
what a doctor told him do not constitute competent evidence 
of the required nexus.  See Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).

In this case, there simply is no medical opinion that 
addresses the medical relationship, if any, between current 
back disability and service, and the only medical opinion on 
the matter of secondary service connection weighs against the 
claim.  

The report of a September 2006 VA examination includes the 
examiner's notation that the veteran reported  neck and 
lumbosacral pain since 1969 (while in service), but that he 
very seldom had cervical spine pain now.  The examiner noted 
the veteran's prior laminectomy in the lumbosacral area due 
to discogenic disease, the report of almost constant 
lumbosacral pain, and a right hip arthroplasty in 2000 due to 
degenerative joint disease.  The examiner diagnosed cervical 
strain-myositis, lumbosacral strain-myositis, and lumbosacral 
DDD, and opined that the veteran's spinal disabilities were 
not related to his service-connected flat feet disability in 
terms of etiology, pathophysiology or anatomy.  The Board  
finds the September 2006 opinion probative on the matter of 
secondary service connection, based as it was on a review of 
the veteran's claims file and a current examination. 

Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical evidence or written opinion that supports a 
finding of service connection for a back disability on a 
direct, presumptive, or secondary basis.  

In addition to the medical evidence addressed above, the 
Board has considered the oral and written assertions of the 
veteran and his representative in connection with the claim 
on appeal.  However, as laymen without appropriate medical 
training and expertise, neither the veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter, to include a 
question as to the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the lay assertions in this regard have no 
probative value.  

Under these circumstances, the claim for service connection 
for a back disability, to include as secondary to service-
connected mild flat feet, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disability, to include as 
secondary to service-connected mild flat feet, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


